STATE OF WEST VIRGINIA
                            SUPREME COURT OF APPEALS


                                                                                      FILED
In re: J.J.C. for Expungement of Records                                          November 4, 2020
                                                                                    EDYTHE NASH GAISER, CLERK
No. 19-0868 (Kanawha County 19-P-259)                                               SUPREME COURT OF APPEALS
                                                                                        OF WEST VIRGINIA




                               MEMORANDUM DECISION


        Petitioner J.J.C., by counsel Alan L. Pritt, appeals the Circuit Court of Kanawha County’s
August 26, 2019, order denying his petition for expungement. 1 The State of West Virginia, by
counsel Scott E. Johnson, filed a response asserting that because the circuit court’s order is
insufficient as a matter of law, this Court should remand this case to the circuit court with directions
to enter an order containing appropriate findings of fact and conclusions of law. On appeal,
petitioner argues that the circuit court erred in (1) finding that it had discretion as to whether to
grant petitioner’s petition for expungement; (2) failing to determine that the petition was
insufficient; (3) in finding that, as a matter of law, petitioner was not entitled to expungement; and
(4) denying the petition without holding a hearing.

        The Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. This case satisfies the “limited circumstances” requirement of Rule 21(d) of the
Rules of Appellate Procedure and is appropriate for a memorandum decision rather than an
opinion. For the reasons expressed below, the decision of the circuit court is vacated, and this case
is remanded to the circuit court for specific findings of fact and conclusions of law regarding
petitioner’s “Petition for Expungement of Criminal Records.”

       Petitioner was indicted by a Kanawha County grand jury in May of 2005 on two counts of
operating or attempting to operate a clandestine drug laboratory and one count of conspiracy to
operate a clandestine drug laboratory. Petitioner entered into a global plea agreement whereby he
pled guilty to two counts of operating or attempting to operate a clandestine drug laboratory and
one count of conspiracy to operate a clandestine drug laboratory in Kanawha County, and the State
agreed to dismiss similar charges in Putnam County that arose from the same set of facts. Upon

       1
         Consistent with our long-standing practice in cases with sensitive facts, we use initials
where necessary to protect the identities of those involved in this case. See In re K.H., 235 W. Va.
254, 773 S.E.2d 20 (2015); Melinda H. v. William R. II, 230 W. Va. 731, 742 S.E.2d 419 (2013);
State v. Brandon B., 218 W. Va. 324, 624 S.E.2d 761 (2005); State v. Edward Charles L., 183 W.
Va. 641, 398 S.E.2d 123 (1990).
                                                   1
the entry of his pleas, petitioner was sentenced to one to five years of incarceration on the
conspiracy conviction and two to ten years on each count of operating or attempting to operate a
clandestine drug laboratory, said sentences to run concurrently. After serving a period of
incarceration, petitioner was placed on parole in October of 2007 and was discharged from the
West Virginia Division of Corrections and Rehabilitation in December of 2008.

        On July 3, 2019, petitioner filed a “Petition for Expungement of Criminal Records” and a
memorandum in support thereof. Petitioner asked the circuit court to summarily grant his
expungement request or, alternatively, set the matter for a hearing and allow him the opportunity
to argue his case in accordance with West Virginia Code § 61-11-26(i). The circuit court denied
that motion by order entered on August 26, 2019. The entirety of that order provides as follows:

       The Court, having carefully reviewed the Petitioner’s Petition for Expungement of
       Criminal Records as Provided Under W. Va. Code Chapter 61, Article 11, Section
       26, as last amended does hereby DENY said Petition for Expungement in that the
       Petitioner entered pleas of guilty to Operating or Attempting to Operate a
       Clandestine Drug Laboratory and Conspiracy to Operate a Clandestine Drug
       Laboratory as contained in Felony Number 05-F-177 and the Court has discretion
       on whether a petition of expungement is granted.

Petitioner appeals from that August 26, 2019, order.

        We begin our analysis by noting that “[t]his Court reviews a circuit court’s order granting
or denying expungement of criminal records for an abuse of discretion.” Syl. Pt. 1, In re A.N.T.,
238 W. Va. 701, 798 S.E.2d 623 (2017). On appeal, petitioner asserts four assignments of error.
In his first three assignments of error, he argues that the circuit court abused its discretion and
erred in denying his petition for expungement. In his fourth assignment of error, petitioner
contends that the circuit court erred in summarily denying the petition without holding a hearing.

        Here, the State concedes that the circuit court’s order lacks appropriate findings of fact and
conclusions of law supporting its decision that would allow this Court to consider petitioner’s
allegations of error. See Dennis v. State Div. of Corr., 223 W. Va. 590, 593, 678 S.E.2d 470, 473
(2009) (“Clearly, the circuit court’s order lacks the requisite findings of fact and conclusions of
law that permit meaningful review by this Court.”). As this Court has found,

       [w]ithout findings of fact and conclusions of law, this Court is unable to determine
       the basis for the court’s decision and whether any error has occurred. Consequently,
       in cases where there is an absence of adequate factual findings, it is necessary to
       remand the matter to the lower court to state or, at a minimum, amplify its findings
       so that meaningful appellate review may occur.

Mullins v. Mullins, 226 W. Va. 656, 662, 704 S.E.2d 656, 662 (2010).

        We, therefore, vacate the circuit court’s August 26, 2019, order denying petitioner’s
“Petition for Expungement of Criminal Records.” Upon remand, the circuit court shall set
forth findings of fact and conclusions of law sufficient to allow meaningful appellate review in the

                                                  2
event that petitioner elects to file an appeal. 2

                                                                           Vacated and remanded.


ISSUED: November 4, 2020

CONCURRED IN BY:

Justice Margaret L. Workman
Justice Elizabeth D. Walker
Justice Evan H. Jenkins
Justice John A. Hutchison

DISSENTING:

Chief Justice Tim Armstead




        2
         Because we are unable to undertake meaningful appellate review of the court’s order, as
set forth above, and because we are remanding the matter for the entry of an order containing
appropriate findings of fact and conclusions of law, we find it unnecessary to rule on petitioner’s
specific assignments of error set forth in this appeal.
                                                    3